DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  
Regarding claim 15, line 5 should read “the main body, the auxiliary cylinder, and the handle” because it is clearly referring to those components that are part of the system of claim 1
Regarding claim 18, the claim would be more clear if it were to read “hose using a retracting mechanism” (because what does it mean to retract “based on” something?)
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 (and thus its dependent claim 11) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 improperly recites a method step in an apparatus claim (see 112b rejection below), and in doing so, positively recites the third party (which the specification indicates is a human). Correction of the 112b as suggested below would address this rejection.

Double Patenting
Claims 12 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 8-9 call/name the reel “first” and claims 12-13 call/name the reel “second,” but there is no structural difference implied by these terms/names. Omission of the non-structural terms/names “first” and “second” results in identical claims, such that claims 12 and 13 are substantial duplicates of claims 8 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-20), the scope of “a webbing” is unclear. Presumably the straps must overlap at least at one point (maybe?), but how many straps and how many/what configuration of overlap comprehends the minimum scope of a “webbing” as used in the instant claim? Can just two straps comprehend a webbing (e.g. see to the left below)? Or do more than two straps have to overlap (see in the middle below), if so, more than once per strap (upper middle below)? Or does there have to be formation of a grid (see to the right below)? For purposes of examination, the minimum requirement for straps to be considered to “form a webbing” will be at least two straps that overlap at least once, but Applicant should make the scope of “a webbing” clear in their response.

    PNG
    media_image1.png
    358
    543
    media_image1.png
    Greyscale

Further regarding claim 1 (and thus its dependent claims 2-20), line 8, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 8 of the claim to read “the handle configured to be used to lift and carry
Further regarding claim 1 (and thus its dependent claims 2-20), lines 10-11, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. It is unclear whether Applicant is intending to positively recite the gas cylinder as part of the system, or, as best understood in view of the specification, the gas cylinder is just an intended use of the strap system. If the former, the gas cylinder should be clearly positively recited within the body of the claim before lines 10-11 (e.g. as an element on its own line); if the latter, lines 10-11 of the claim should be amended to read “are configured to hang from the seat portion when the seat portion is positioned on the valveless end of the gas cylinder.” [and it would be very helpful for context if Applicant were to include in the claim the nature of this hanging as discussed in the Interpretation section, below.] For purposes of examination, lines 10-11 will be considered intended use/functional.
Regarding claim 4 and 5, the claims recite the limitation "the valveless gas cylinder" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim, and it is clear from the specification that the cylinders intended for use with the carrying system do have valves/are not valveless. As best understood, for purposes of examination, the claims will be considered to read “the valveless end of the gas cylinder”.
Regarding claim 7, it is unclear whether Applicant is intending to positively recite the air in the second gas cylinder (or the second gas cylinder entirely) as part of the system, or, as best understood in view of the specification, (the air in) the second gas cylinder is just an intended use of the strap system (although this renders it unclear what exactly is required structurally by claim 7). A prior art system that is capable of transferring air as claimed will be considered to anticipate/teach the claimed limitation.
Regarding claim 8 (and thus its dependent claims 9-11), the claim recites a first reel assembly “in communication with the second gas cylinder.” However, the second gas cylinder was not positively recited in claim 1 (it was only referenced functionally/as intended use), such that it is unclear if Applicant intends to positively recite the second gas cylinder in claim 8, or if they are concerned only with the strap system itself. If the latter, the claim should be amended to read “a first reel assembly configured to be in communication with the second gas cylinder.”
Regarding claim 9 (and thus its dependent claims 10-11), the claim recites the first reel assembly “configured to include” a retracting mechanism. However, it is unclear whether Applicant intends to positively recite the retracting mechanism, or only a reel assembly that *could* include a retracting mechanism, but doesn’t necessarily. As best understood, for purposes of examination, Applicant intended to positively recite the retracting mechanism, such that the claim could be amended to read “the first reel assembly s” to address this rejection.
Regarding claim 10 (and thus its dependent claim 11), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant could amend line 1 of the claim to read “wherein the air is configured to be passed” to address this rejection.
Regarding claim 11, the claim recites a second reel assembly “in communication with the second gas cylinder.” However, as discussed above, the second gas cylinder was not positively recited in claim 1 (it was only referenced functionally/as intended use), and it is unclear if Applicant intended to positively recite the second gas cylinder in claim 8, such that it is similarly unclear if it was meant to be positively recited in claim 11 or not. If the latter, the claim should be amended to read “a second reel assembly configured to be in communication with the second gas cylinder.”
Regarding claim 14, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. It is unclear whether Applicant is intending to positively recite the storage tank as part of the system, or, as best understood in view of the specification, the storage tank is just an intended use of the system (although this renders it unclear what exactly is required structurally by claim 14). A prior art system that is capable of being used as claimed will be considered to anticipate/teach the claimed limitation.

Claim Interpretation
A seat portion “formed within the main body” according to claim 1 is understood to mean that the seat portion is a part/portion of the main body (not necessarily “inside” the main body, as might be inferred by “within”).
Regarding claims 1-20, “wherein the main body, the auxiliary cylinder assembly, and the handle hang/are permitted to hang from the seat portion” is understood to be a positional/conditional functional limitation that occurs when the carrying system has been positioned on the tank with the tank inverted such that the valveless end is facing up/away from the ground and the valved end is facing down/towards the ground and the handle is not being held (see e.g. instant Fig. 2), because, otherwise, e.g. if the strap system is e.g. collapsed in a heap on the floor, the main body, etc. doesn’t hang from the seat portion, or if the handle is being held, it doesn’t hang from any part of the system (everything else hangs from it), or if the system is positioned on the tank with the tank not inverted, i.e. the valveless end is facing down and the valved end is facing up, the seat (and handle/aux assembly) will hang from (the rest of) the main body instead of vice versa as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US 7,341,377 B1; hereinafter “Baxter”).
Regarding claim 1, Baxter discloses an equipment carrying system (Fig. 5) configured for sliding over a valveless end (at the bottom in the Figs.) of a gas cylinder (e.g. cylinder 4) (Figs. 6A-B), the system comprising: 
a main body (comprising compartments 10,40) having a plurality of straps (horizontal straps 50 and 120, vertical straps 132) forming a webbing (Fig. 5); 
a seat portion formed within the main body (comprising straps 50, 72, 74) (Fig. 8E), the seat portion being configured to receive the valveless end of the gas cylinder (Fig. 5 in view of Fig. 8E; col. 5, lines 54-62); 
an auxiliary cylinder assembly (comprising compartment 110) coupled to the main body (Figs. 5 and 8E; col. 6), the auxiliary cylinder assembly configured to hold a second gas cylinder (cylinder 8) (Figs. 6A-B); 
a handle coupled to the seat portion (e.g. the straps 112, 113 at the top in Fig. 5As, see Fig. 8C, which are coupled to the seat via the main body), the handle used to lift and carrying the main body (carried and handled…by grabbing onto any one of the straps on the bag, col. 6, lines 6-8); and 
wherein the main body, the auxiliary cylinder assembly, and the handle hang from the seat portion on the valveless end of the gas cylinder (when the system of Fig. 6A is inverted (as there is nothing that would preclude this positioning), the main body, the auxiliary cylinder assembly, and the handle (via the main body) will hang from the seat portion on the valveless end of the gas cylinder. Because the instant claims are apparatus claims, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114.).
Regarding claims 2 and 3, Baxter discloses the system of claim 1, wherein the seat portion is adjustable to accommodate different sized gas cylinders, by virtue of the seat portion having a first strap (lower strap 50) configured to wrap around a circumference of the gas cylinder, the first strap being adjustable to different circumferences (Fig. 5 e.g. in view of Fig. 8E; ends 22, 28 of the upper horizontal strap 20, and ends 52, 58 of the lower horizontal strap attached to each other by fasteners such as hook and look…the width of the loop space formed by strap 20 can be adjusted as desired…lower strap 50 can have fastening ends similar to that of upper strap 20, col. 5, lines 32-52).  
Regarding claim 6, Baxter discloses the system of claim 1, wherein the auxiliary cylinder assembly is configured to open and close (by virtue of the hook and loop ends 122,128 of strap 120) (Figs. 8B and 8D; col. 6, lines 41-46) about an opening (the opening formed by strap 120) (Fig. 8E) so as to regulate removal of the second gas cylinder (col. 6, lines 41-46; when tightly held, removal is impeded, when loosened or opened, removal is unimpeded).
Regarding claim 7, Baxter discloses the system of claim 1, wherein air within the second gas cylinder is transferable to a third party because there is nothing that would prevent one user from hooking up to and using the gas from canister 4 and a third party from hooking up to and using the gas from canister 8. Because the instant claims are apparatus claims, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Deno (US 5,806,730; hereinafter “Deno”).
Regarding claims 4 and 5, Baxter discloses the system of claim 3, wherein Baxter further discloses wherein the seat portion is configured to include a second strap (strap 72 or 74) configured to cross over the valveless end of the gas cylinder (Figs. 5-6 in view of Fig. 8E; col. 5, lines 54-62), but Baxter is silent regarding the second strap being adjustable to adjust a seat height of the valveless [end of the] gas cylinder within the seat portion. However, Deno demonstrates that it was well known in the art of strap harnesses for cylindrical objects with one closed end and one openable end before the effective filing date of the claimed invention to include a second strap (comprising longitudinal retaining strips 16 and 30) configured to cross over the valveless/closed end of the cylinder (Fig. 2), the second strap being adjustable to adjust a seat height of the valveless end of the cylinder within the seat portion (Figs. 2-3; col. 5, lines 11-20). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the second strap of Baxter to include wherein the second strap is adjustable to adjust a seat height of the valveless end of the gas cylinder within the seat portion as taught by Deno, in order provide the predictable result of a seat that can easily accommodate different tank lengths and/or bottom shapes for expanded use thereof.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Wright (US 6,889,688 B1; hereinafter “Wright”).
Regarding claims 8-9 and 12-13, Baxter discloses the system of claim 1, but Baxter is silent regarding the system further comprising a first/second reel assembly in communication with the second gas cylinder, the first/second reel assembly includes a hose configured to selectively transfer air from the second gas cylinder to a third party, wherein the first/second reel assembly is configured to include a retracting mechanism to permit the selective automatic retracting of the hose. However, Wright demonstrates that it was well known in the breathing gas delivery art before the effective filing date of the claimed invention for a breathing gas cylinder (canister of air 11) (Figs. 4-5) to be connected to a first/second reel assembly (coupling mechanism 12) (Figs. 1-3) in communication with the cylinder (Figs. 4-5), the first/second reel assembly includes a hose (tubing 14) configured to selectively transfer air (it would have been obvious to an artisan before the effective filing date of the claimed invention that a user can turn on/off air from the canister using the valve on the top of the tank illustrated in Figs. 4-5 according to standard pressurize air tank configuration, thus selectively delivering air to tubing 14) from the cylinder to a person that is fully capable of being a third party because there is nothing to preclude this use, wherein the first/second reel assembly is configured to include a retracting mechanism to permit the selective automatic retracting of the hose (col. 3, lines 41-47; col. 4, lines 18-20; col. 6, line 20-col. 7, line 6). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the system of Baxter to include a first/second reel assembly in communication with the second gas cylinder, the first/second reel assembly includes a hose configured to selectively transfer air from the second gas cylinder to a third party, wherein the first/second reel assembly is configured to include a retracting mechanism to permit the selective automatic retracting of the hose as taught by Wright, in order to provide the predictable result of a means for providing/ensuring an extensible, untangled hose for air delivery from cylinder 8 of Baxter (Wright col. 3, lines 41-47).
Regarding claim 10, Baxter in view of Wright teaches the system of claim 9, wherein the air is taught to be fully capable of being passed directly to the third party for breathing at an air pressure suitable for direct breathing, because Baxter teaches that the second cylinder (8) has a valve (air flow valve 9) and can be a medical oxygen tank (abstract) and Wright teaches a cylinder with a valve understood to deliver a pressure suitable for direct breathing (Wright Figs. 4-5, the valve/regulator shown at the top of the gas cylinder 11 according to standard pressurize air tank configuration and no other pressure step down is disclosed), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the hose taught by Baxter in view of Wright to be connected to a valve/regulator of the cylinder that provides air at a breathing pressure such that air therefrom is passed directly to the third party for breathing at an air pressure suitable for direct breathing as taught by Wright, in order to utilize the system without any other pressure regulators being required.
Regarding claim 14, Baxter in view of Wright teaches the system of claim 12, wherein the air is fully capable of being passed to a storage tank prior to breathing by the third party because there is nothing that would prevent the hose of Baxter in view of Wright from being attached to a storage tank.

Allowable Subject Matter
Claims 11 and 15-20 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 could be made allowable if the position/arrangement of the handle were further defined in light of the structure disclosed in the instant specification, e.g. that the handle is directly connected to opposite sides of the seat portion and configured such that grasping of the handle by a hand of a user and pulling upward relative to gravity causes all of the other components to hang downward from the handle. [Note: this is Examiner’s paraphrasing; use of language directly from the specification is encouraged in order to avoid the potential introduction of new matter.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference that could be used to reject at least claim 1 under 35 USC 102: Heather (US 5,147,079; Fig. 3). Additional reference regarding an over-main-tank auxiliary tank holder: Kruse (US 2013/0320054 A1). Additional references regarding strap harnesses, particularly adjustable ones and those for carrying cylinders/tanks/ bottles: Benson (US 2,464,069); Ellis (US 3,105,359); Green (US 5,941,434); Root (US 3,135,098); Story, Jr. (US 5,622,346); Marsh, Jr. (US 5,407,110); Raich (US D410,335); Irose (US 5,918,785); Frederick (US 6,347,730 B1); Taylor, II et al. (US 6,973,928 B1); Scribner (US 8,979,153 B2); Duncan et al. (US 2006/0060624 A1); Nahavandi (US D527,103 S); Teran (US 7,131,679 B1). Additional references teaching auxiliary cylinder assemblies: Meidenbauer, Jr. (US 2,406,888); Carson (US 4,949,889); Kim et al. (KR 20130075366 A); York (US 2003/0010343 A1); Jackson (US 2003/0116156 A1); Zoha (US 7,168,428 B1). References teaching drawstring closures for tank holders: Fuller (US 5,511,846); Gross et al. (US 5,259,372). Additional references regarding automatic gas tubing reels: Pierce (US 5,392,808); Vinding (US 2003/0146332 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785